Opinion issued November 22, 2022




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-22-00466-CV
                            ———————————
         CLARK BUILDING 7626 WESTHEIMER, LLC, Appellant
                                        V.
  WESTHEIMER CROSSING, LP, WESTWOOD HOUSTON, LLC, AND
                 VOSS, SE, LLC, Appellees


                    On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-50467


                          MEMORANDUM OPINION

      Appellant, Clark Building 7626 Westheimer, LLC, has filed a motion to

dismiss the appeal stating that it no longer wishes to pursue the appeal. The motion

is unopposed.
      We grant the motion. See TEX. R. APP. P. 42.1(a)(1). Any pending motions

are dismissed as moot.

                                PER CURIAM
Panel consists of Justices Goodman, Hightower, and Guerra.




                                       2